Case 6:20-cv-00541-ADA Document 46-6 Filed 03/05/21 Page 1 of 2




            EXHIBIT A
    Case 6:20-cv-00541-ADA Document 46-6 Filed 03/05/21 Page 2 of 2




                   Materials and Other Information Considered

•   Plaintiff’s Opening Claim Construction Brief (6:20-cv-00544) and associated exhibits
•   U.S. Pat. No. 8,429,480 (’480 Patent)
•   Prosecution History of the ’480 Patent
•   Prosecution History of the EP2201717 (EP counterpart patent of the ’480 Patent)
•   Plaintiff’s Preliminary Constructions (6:20-cv-00544)
•   Huawei’s Preliminary Constructions (6:20-cv-00544)
•   3GPP TS 36.300 v8.1.0 (2007-06), “Technical Specification Group Radio Access
    Network; Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal
    Terrestrial Radio Access Network (E-UTRAN); Overall Description Stage 2 (Release 8)
•   3GPP TS 36.321 v8.2.0 (2008-05), “3rd Generation Partnership Project; Technical
    Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access
    (E-UTRA) and Evolved Universal Terrestrial Access Network (E-UTRAN); Medium
    Access Control (MAC) protocol specification (Release 8)
•   3GPP TS 36.213 v8.3.0 (2008-05), “3rd Generation Partnership Project; Technical
    Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access
    (E-UTRA) and Evolved Universal Terrestrial Access Network (E-UTRAN); Physical
    layer procedures (Release 8)
•   3GPP meeting document, R2-070476, 3GPP TSG-RAN WG2 Meeting #57, 12-16 Feb.
    2007, St. Louis, Miss., USA, “Uplink Scheduling for VoIP
